Citation Nr: 0418768	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claim of 
entitlement to service connection for a low back disorder.  
The veteran filed a timely appeal to this adverse 
determination.  During the course of this appeal, the veteran 
relocated and his claim folder was transferred to the RO at 
New Orleans, Louisiana.  

In January 2004, the veteran appeared and offered testimony 
at a hearing before the undersigned Veteran's Law Judge 
sitting at the New Orleans, Louisiana RO.  A transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107.  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 370 (June 24, 2004).  The Court 
addressed both the timing and content of these notice 
requirements.  Id. at *17-23.  The Court held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id. at *21.  The Court also held 
that VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Id. at *22.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).  Id.  

The veteran contends that he is entitled to service 
connection for a low back disorder that had its onset in 
service.  The veteran indicates that he sustained an injury 
to his lower back while participating in Operation King Fish 
in Vietnam.  The veteran states that he was blown out of a 
foxhole and landed on a tree stump; at that time, he was 
treated in DaNang.  At his personal hearing in January 2004, 
the veteran indicated that he was stationed in DaNang; he 
stated that he was near Kam Loh, which is up around the DMZ.  
The veteran reiterated that he injured his back when the area 
where he was located was bombed; he was blown three feet high 
and landed on a tree trunk.  He stated that he was 
subsequently sent to USS Sanctuary; at that time, he was told 
that his back was badly bruised, but he was sent back to 
duty.  The veteran indicated that he only received treatment 
for his back after returning to the United States and going 
to the naval base hospital in San Francisco.  The veteran 
stated that the doctors told him that his back was damaged, 
but they would not operate because it would have interfered 
with his spinal cord.  The veteran indicated that he also 
sought treatment for his back in 1970 at the VA Medical 
Center (VAMC) in Cheyenne, Wyoming.  The veteran contended 
that he continued to experience problems with his back after 
service, and is currently receiving treatment at the VAMC in 
New Orleans for his back problems.  

The veteran's military personnel records indicate that he 
served in Vietnam with the 3rd Marine Division as a rifleman 
and grenadier.  These records also reflect that he was 
awarded, among other medals, the Vietnam Service Medal with 5 
stars, the Vietnam Campaign Medal, the Vietnamese Cross of 
Gallantry with Palm, and the Combat Action Ribbon.  His 
service medical records, however, including the reports of 
his enlistment and separation examinations, are entirely 
unremarkable for any objective clinical indications of a back 
injury or disorder.  

Nevertheless, VA progress notes, dated from 1971 through May 
2003, confirm that the veteran received treatment for back 
complaints.  A February 1984 progress note reflects a 
diagnosis of spondylolisthesis, L5-S1 without neurological 
involvement.  During an evaluation in March 1984, the veteran 
complained of low back pain since a truck accident.  A 
magnetic resonance imaging study performed in July 2002 
revealed findings of lumbar spondylosis, osteochondrosis, and 
bulging at L2-3 and L5-S1, intervertebral disc syndrome.  

The Board notes that 38 U.S.C.A. § 1154(b) (West 2002) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in 
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (2003).  It must be noted, 
however, that the presumption afforded under 38 U.S.C.A. 
§ 1154(b) addresses only the question of whether a particular 
disease or injury occurred in service, that is, what happened 
then, and does not address the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  Thus, this provision 
does not presumptively establish service connection for a 
combat veteran; rather, they relax the evidentiary 
requirements for determining what happened in service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); see also Wade 
v. West, 11 Vet. App. 302 (1998); Velez v. West, 11 Vet. App. 
148 (1998); Libertine v. Brown, supra.  

Although the service medical records for the veteran do not 
reflect a back injury as claimed by the veteran, his lay 
statements and testimony represent evidence of an injury 
consistent with the circumstances, conditions, or hardships 
of combat as experienced by the veteran.  Therefore, in light 
of the veteran's combat service, and his claim that he 
sustained an injury to his lower back as a result of combat 
service, the Board is of the view that a VA examination and 
opinion is necessary to determine the nature and etiology of 
the veteran's low back disorder.  38 C.F.R. § 3.159(c)(4).  

Prior to scheduling the requested VA examination, the RO must 
obtain and associate with the claims file all records of 
pertinent outstanding medical treatment and evaluation of the 
veteran, to ensure that the record is complete and that the 
examiner has the veteran's fully documented medical history.  

At his personal hearing in January 2004, the veteran claimed 
that he was sent to the U.S.S. Sanctuary for treatment 
following his back injury in Vietnam.  He has also claimed 
medical evaluation for the same back injury immediately upon 
returning to the United States in 1968 at the U.S. Naval 
Hospital in San Francisco, California.  The Board finds that 
the RO should contact the National Personnel Records Center 
(NPRC) and any other appropriate custodian of naval medical 
records (to include the above-referenced hospital, or its 
successor) and attempt to obtain pertinent service medical 
records from the named medical providers, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.  

The veteran also testified that he received treatment for his 
back at the VA Medical Center (VAMC) in Cheyenne, Wyoming in 
1970.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding pertinent VA 
records from the abovementioned facility to the present time, 
following the procedures prescribed in 38 C.F.R. § 3.159(c) 
(2003) as regards requesting records from Federal facilities.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue on appeal.  
This includes notifying the veteran in 
writing of what evidence, if any, he 
should provide and what evidence, if any, 
will be obtained by VA on his behalf.  


2.  The RO should request that the NPRC 
and any other appropriate custodian of 
U.S. naval military records (to 
specifically include, as appropriate, the 
U.S. Naval Hospital, Treasure Island, San 
Francisco, California, or its successor) 
furnish all service medical records of 
evaluation of and/or treatment of the 
veteran for a back injury (a) in 1967 
and/or 1968 aboard the naval hospital 
ship U.S.S. Sanctuary, and (b) from 1968 
to 1969 at the U.S. Naval Hospital, 
Treasure Island, San Francisco, 
California.  The U.S. Naval Hospital and 
the custodian of the U.S.S. Sanctuary's 
records should be contacted directly and 
requested to furnish records from the 
abovementioned dates.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  


3.  The RO should ask the veteran to 
identify any VA and non-VA health care 
providers that have treated him for any 
low back disorder from 1970 the present 
and whose records are not already in the 
claims file.  VA should specifically seek 
information on the providers the veteran 
has already identified, including the VA 
Medical Centers in Cheyenne, Wyoming, and 
New Orleans, Louisiana.  After furnishing 
the veteran the appropriate release 
forms, obtain the complete clinical 
records from each health care provider 
identified by the veteran that have not 
been previously procured and associated 
with the claims folder.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claim's file, and the veteran should be 
informed in writing.  


4.  The RO should arrange for the veteran 
to undergo an examination by an 
appropriate specialist in order to 
determine the nature and etiology of any 
current low back disorder.  The claims 
folder, including a copy of this Remand, 
must be made available to the examiner 
prior to the examination.  All indicated 
tests and studies, including x-rays, 
should be conducted and the findings 
reported in detail.  The examiner should 
clearly report all diagnosed back 
disabilities.  As to any current back 
disorder found to be present, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such disorder is related to the 
claimed low back injury the veteran 
sustained during combat.  A detailed 
rationale for all opinions offered should 
be furnished.  


5.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for a low back 
disorder on the basis of all evidence of 
record and all applicable laws and 
regulations, including 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) 
relating to his combat service.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case.  This document must include a 
discussion of the reasons and bases for 
the decision reached.  The veteran and 
his representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to further develop the record and to accord the 
veteran due process of law.  By this REMAND, the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

